Case 1:19-cv-25168-BB Document 59 Entered on FLSD Docket 06/11/2020 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-cv-25168-BLOOM/Louis

 WOODFOREST NATIONAL BANK,

           Plaintiff,
 v.

 FREEMAN ORTHODONTICS, P.A., et al.,

       Defendants.
 _____________________________________/

                                                   ORDER

           THIS CAUSE is before the Court on Plaintiff Woodforest National Bank’s Motion for

 Summary Judgment, ECF No. [50], filed April 23, 2020.1 The Motion seeks summary judgment

 allowing Plaintiff to enforce “several binding agreements” Compl., ECF No. [1] ¶ 29, collectively

 referred to as Loan Documents, see id. The Loan Documents include a Loan Agreement, ECF

 No. 1-1, under which Plaintiff extended a “revolving credit facility” to Borrowers2 in the amount

 of $6,500,000.00, see Loan Agreement section A; a Revolving Line of Credit Promissory Note

 (“Note”), ECF No. [1-2]; a Security Agreement, ECF No. [1-7], granting Plaintiff a security

 interest in Borrowers’ Collateral;3 and three Guarant[ies] of Payment and Performance, ECF Nos.




 1
  Plaintiff’s factual submissions include a Statement of Material Facts in Support of Motion for Summary
 Judgment, ECF No. [49] and the Affidavit [of Joseph A. Clepper], ECF No. [48-1].
 2
   The Borrowers include Defendants, Freeman Orthodontics, P.A.; Interstellar Disruption LLC; GoBig.ly
 LLC; and Freeman Mobile Orthodontics. A Clerk’s Default, ECF No. [45], was entered as to Defendant,
 GoBig.ly on April 8, 2020; following which Plaintiff filed a Notice of Joint Liability, ECF No. [47], as to
 GoBig.ly, explaining the Borrowers’ joint and several liability under the Loan Agreement and requesting
 the Court enter default final judgment against GoBig.ly upon resolution of liability as to all Defendants.
 3
     The Borrowers’ Collateral is defined in section 2.1 of the Security Agreement.
Case 1:19-cv-25168-BB Document 59 Entered on FLSD Docket 06/11/2020 Page 2 of 5
                                                              Case No. 19-cv-25168-BLOOM/Louis

 [1-11–1-13], executed by Defendants Christopher Freeman; Jeffrey Wilson; and Wayne Pearson,

 respectively (collective “Guarantors”). 4

        On May 17, 2020, after Plaintiff filed its Motion, three of the Borrowers, Freeman

 Orthodontics, P.A.; Interstellar Disruption LLC; Freeman Mobile Orthodontics, (collectively,

 “Bankrupt Borrowers”) and Freeman, individually, filed a Suggestion of Bankruptcy, ECF No.

 [56]. The next day, the Court entered an Order, ECF No. [57], staying the case as to these

 Defendants.

        On May 19, 2020, the Court entered an Order, ECF No. [58] instructing the remaining

 Defendants — Guarantors Wilson and Pearson — to respond to the Motion and cautioned those

 Defendants that the Court would consider the Motion without the benefit of a response should they

 not comply. See May 19, 2020 Order. To date, neither Defendants Wilson nor Pearson have

 responded to the Motion. Accordingly, the Court considers the Motion on the merits. For the

 following reasons, the Motion is granted in part.

        Summary judgment is rendered if the pleadings, the discovery and disclosure materials on

 file, and any affidavits show there is no genuine issue as to any material fact and the movant is

 entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a), (c). At summary judgment, the

 moving party has the burden of proving the absence of a genuine issue of material fact, and all

 factual inferences are drawn in favor of the nonmoving party. See Allen v. Tyson Foods, Inc., 121

 F.3d 642, 646 (11th Cir. 1997).

        The Court cannot grant a motion for summary judgment by default, even where the

 nonmoving party fails to respond. See United States v. 5800 SW 74th Ave., 363 F.3d 1099, 1101

 (11th Cir. 2004) (“[A] district court cannot base the entry of summary judgment on the mere fact


 4
  The Court refers to the separate Guaranties as the “Freeman Guaranty,” the “Wilson Guaranty,” and the
 “Pearson Guaranty.”

                                                   2
Case 1:19-cv-25168-BB Document 59 Entered on FLSD Docket 06/11/2020 Page 3 of 5
                                                               Case No. 19-cv-25168-BLOOM/Louis

 that the motion was unopposed.” (alteration added; citation omitted)); see also Fed. R. Civ. P. 56

 advisory committee’s notes to 2010 amendment (“[S]ummary judgment cannot be granted by

 default even if there is a complete failure to respond to the motion . . . .” (alterations added)). But

 “if the motion and supporting materials — including the facts considered undisputed — show that

 the movant is entitled to [summary judgment],” the Court may grant the motion where the

 nonmoving party fails to address the moving party’s assertion of fact. Fed. R. Civ. P. 56(e)(3)

 (alteration added). A court ruling on an unopposed motion for summary judgment must “ensure

 that the motion itself is supported by evidentiary materials” and “indicate that the merits of the

 motion were addressed.” 5800 SW 74th Ave., 363 F.3d at 1101–02 (footnote call number and

 internal quotation marks omitted) (quoting Dunlap v. Transamerica Occidental Life Ins. Co., 858

 F.2d 629, 632 (11th Cir. 1988) (per curiam)); see also Hubbard v. Meritage Homes of Fla., Inc.,

 520 Fed. App’x. 859, 860 (11th Cir. 2013) (citation omitted).

        The allegations in the Complaint are straightforward: Plaintiff loaned Borrowers

 $6,500,000.00, see Compl. ¶¶ 27–29, Borrowers defaulted, see id. ¶¶40–41, so Plaintiff sought

 payment from Guarantors, who likewise failed to pay Plaintiff, see id. ¶¶ 43–44. Plaintiff sent

 Borrowers and Guarantors a Notice of Default, ECF No. 1-14, and approximately six months later,

 a Demand for Payment, ECF No. [1-15], to no avail. See id. ¶¶ 42–44. Plaintiff seeks repayment

 of the principal, plus interest, late charges, and attorney’s and consultant’s fees. See id. ¶¶ 46–47.

        Plaintiff sets forth the same basic facts in support of its Motion. See generally Pl.s SOF.

 Pointing to the Loan Documents, Plaintiff argues it is entitled to enforce the same because (1) the

 Loan Documents are contracts; (2) Borrowers and Guarantors breached their respective contracts

 by failing to pay Plaintiff; and (3) Plaintiff has suffered monetary damages. (See Mot. 8–10).

        As noted, Plaintiff filed its Motion before the Bankrupt Borrowers and Freeman filed the

 Suggestion of Bankruptcy. Because the case is stayed as to these Defendants, the Court only

                                                   3
Case 1:19-cv-25168-BB Document 59 Entered on FLSD Docket 06/11/2020 Page 4 of 5
                                                                  Case No. 19-cv-25168-BLOOM/Louis

 addresses the Motion as it pertains to Wilson and Pearson. See Lane v. Capital Acquisitions &

 Mgmt. Co., No. 04-60602 Civ, 2005 WL 5544964, at *1 (S.D. Fla. Nov. 4, 2005) (“It is well

 established that stays pursuant to [section] 362(a) are limited to debtors and do not encompass

 non-bankrupt co-defendants.” (alteration added)).

         The Guaranties, which are not disputed, contain the following provisions:

         Guarantor hereby unconditionally and irrevocably guarantees to Lender the
         punctual payment when due, whether by lapse of time, by acceleration of maturity,
         or otherwise, of all principal, interest (including interest accruing after maturity and
         after the commencement of any bankruptcy or insolvency proceeding by or against
         Borrower, whether or not allowed in such proceeding), prepayment premiums, fees,
         late charges, costs, expenses, indemnification indebtedness, and other sums of
         money now or hereafter due and owing, or which Borrower is obligated to pay,
         pursuant to the terms of the Note, the Loan Agreement, that certain Security
         Agreement by and between Borrower and Lender . . . .

 Wilson Guaranty § 1.5

         Guarantor agrees that neither Lender's rights or remedies nor Guarantor’s
         obligations under the terms of this Guaranty shall be released, diminished,
         impaired, reduced or affected by any one or more of the following events, actions,
         facts, or circumstances, and the liability of Guarantor under this Guaranty shall be
         absolute, unconditional and irrevocable irrespective of: . . . (viii) the insolvency,
         bankruptcy, dissolution, liquidation, termination, receivership, reorganization,
         merger, consolidation, change of form, structure or ownership, sale of all assets, or
         lack of corporate, partnership or other power of Borrower or any other person at
         any time liable for the payment of any or all of the Guaranteed Obligations.

 Id. § 4(a)

         If acceleration of the time for payment of any amount payable by Borrower under
         the Note, the Loan Agreement, or any other Loan Document is stayed or delayed
         by any law or tribunal, all such amounts shall nonetheless be payable by Guarantor
         on demand by Lender.

 Id. § 4(e).

         The validity, enforcement, and interpretation of this Guaranty, shall for all purposes
         be governed by and construed in accordance with the laws of the State of Florida
         and applicable United States federal law, and is intended to be performed in
         accordance with, and only to the extent permitted by, such laws. . . .

 5
   The Court cites only Wilson Guaranty because, unless otherwise noted, its language is identical to that in
 the Pearson Guaranty.
                                                      4
Case 1:19-cv-25168-BB Document 59 Entered on FLSD Docket 06/11/2020 Page 5 of 5
                                                               Case No. 19-cv-25168-BLOOM/Louis



 Id. § 9.

            There is no dispute that Wilson and Pearson are currently in default under their respective

 Guaranties because “neither Borrowers nor Guarantors paid the balance due on the maturity date

 or thereafter upon receipt of notice and demand.” Pl.’s SOF ¶ 22. In other words, Plaintiff has

 shown there is no genuine dispute that both Wilson and Pearson breached a contract under Florida

 law. See Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009) (“For a breach of

 contract claim, Florida law requires the plaintiff to plead and establish: (1) the existence of a

 contract; (2) a material breach of that contract; and (3) damages resulting from the breach.”)

            For the foregoing reasons, it is ORDERED AND ADJUDGED that Plaintiff Woodforest

 National Bank’s Motion for Summary Judgment, ECF No. [50], is GRANTED in part and

 Judgment will be entered against Defendant Wayne Pearson and Defendant Jeffrey Wilson by

 separate order.

            DONE AND ORDERED in Chambers at Miami, Florida, on June 11, 2020.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of record




                                                     5
